Exhibit 10.276





Grant No.
ENDO INTERNATIONAL PLC
MATCHED PERFORMANCE AWARD AGREEMENT
UNDER THE 2015 STOCK INCENTIVE PLAN


This Matched Performance Award Agreement (this “Award Agreement”) is made and
entered into as of the date of grant set forth below (the “Date of Grant”) by
and between Endo International plc, an Irish public limited company (the
“Company”), and the participant named below (the “Participant”). Capitalized
terms not defined herein shall have the meanings ascribed to them in the
Company’s 2015 Stock Incentive Plan (the “Plan”). Where the context permits,
references to the Company shall include any successor to the Company.


Name of Participant:    


Total Target Matched Performance Award (Number of Restricted Stock Units
Underlying the Matched Performance Award):


Date of Grant:    


Performance Period:
The period beginning on the Date of Grant and ending on the third anniversary of
the Date of Grant.



Offering Period: [ ]


1.Grant of Matched Performance Awards. The Company hereby grants to the
Participant the total number of restricted stock units set forth above (the
“Matched Performance Award”), subject to all of the terms and conditions of this
Award Agreement and the Plan.


2.Form of Payment and Vesting. The Matched Performance Award shall represent the
right to receive the number of shares of Company Stock set forth above on the
first business day following the last day of the Performance Period (the
“Vesting Date”), if (a) the Committee (or such individuals or entity designated
by the Committee) determines that a number of shares of Company Stock equal to
the Matched Performance Award, as determined in accordance with Exhibit A
hereto, has been earned, (b) except as provided in Paragraph 4 of this Award
Agreement, the Participant is employed by the Company or one of its Subsidiaries
through the Vesting Date, and (c) the Matched Performance Award has not been
forfeited in accordance with the provisions of Section 3(a) of this Award
Agreement. Notwithstanding the above, earned shares of Company Stock shall be
treated as delivered on the first business day following the Vesting Date (the
“Delivery Date”) provided that they are delivered on a date following the
Delivery Date that is in the same calendar year as the Delivery Date or, if
later, by the fifteenth day of the third calendar month following the Delivery
Date. If the Matched Performance Award is not earned in accordance with the
provisions of Exhibit A as of the Vesting



--------------------------------------------------------------------------------

Exhibit 10.276



Date, as determined by the Committee (or its designee), the Matched Performance
Award shall be immediately forfeited.


3.Restrictions.


(a) Additional Forfeiture Provisions. If (i) prior to the Vesting Date, the
Participant sells (or otherwise disposes of in a manner not specifically
approved by the Committee) any Match Eligible Shares (as defined below) or (ii)
during the six months following the Date of Grant, the Participant sells (or
otherwise disposes of in a manner not specifically approved by the Committee)
any shares of Company Stock, whether or not Match Eligible Shares, the Matched
Performance Award shall be forfeited. In addition, if, following the Date of
Grant, the Company becomes aware that the Participant sold shares of Company
Stock during the six month period prior to the Date of Grant such that, had the
Company been aware of such sale prior to the Date of Grant, the Matched
Performance Award would not have been granted to the Participant pursuant to the
terms of this Award Agreement, the Matched Performance Award shall be forfeited.
For the avoidance of doubt, the net settlement of any previously granted equity
awards to satisfy exercise price or tax withholding obligations shall not be
considered a sale or other disposition of shares of Company Stock for purposes
of this Award Agreement. For purposes of this Award Agreement, “Match Eligible
Shares” shall mean the shares of Company Stock that the Participant purchases
during the Offering Period (as set forth above) for which the Participant has
received a corresponding Matched Performance Award under this Agreement.
 
(b) Notification Requirements. The Participant hereby agrees to notify the
Company of (i) any Company Stock that the Participant sells during the six month
period following the Date of Grant and (ii) any Match Eligible Shares that the
Participant sells prior to the Vesting Date and the Company, in its sole
discretion, has the authority to determine whether such sale results in the
forfeiture of the Matched Performance Award in accordance with the terms of this
Award Agreement.


(c) Sales Restrictions. The Matched Performance Award granted hereunder may not
be sold, assigned, transferred, pledged, hypothecated or otherwise disposed of
or encumbered, and shall be subject to a risk of forfeiture and until any
additional requirements or restrictions contained in this Award Agreement or in
the Plan have been otherwise satisfied, terminated or expressly waived by the
Company in writing.


4.Termination of Service; Disability.


(a) Termination of Service For Cause. Upon a Participant’s termination of
service with the Company and its Subsidiaries for Cause prior to the Vesting
Date, the Participant’s Matched Performance Award shall be forfeited as of the
date of such termination of service.


(b) Termination of Service On Account of Death. Upon termination of a
Participant’s service on account of death prior to the Vesting Date, the
Participant’s Matched Performance Award shall vest as of the date of such
termination of service and shall be settled in

2



--------------------------------------------------------------------------------

Exhibit 10.276



shares of Company Stock for the benefit of the Participant’s estate no later
than the end of the calendar year in which the Participant’s death occurs or, if
later, by the fifteenth day of the third calendar month following the
Participant’s death.


(c) Termination of Service On Account of Voluntary Retirement with Consent of
Company. In the event of the Participant’s voluntary Retirement with the consent
of the Company prior to the Vesting Date, the Participant’s Matched Performance
Award shall continue to be eligible to vest in accordance with the
performance-based vesting conditions set forth on Exhibit A hereto regardless of
such termination of service.


(d) Disability. If the Participant incurs a Disability that also constitutes a
“disability” within the meaning of Section 409A of the Code prior to the Vesting
Date, the Participant’s Matched Performance Award shall continue to be eligible
to vest in accordance with the performance-based vesting conditions set forth on
Exhibit A hereto regardless of any subsequent termination of service.


(e) Termination of Service by the Company without Cause or by the Participant
for Good Reason. Upon termination of the Participant’s service with the Company
without Cause or by the Participant for “good reason” or any like term as
defined under any employment agreement with the Company or a Subsidiary to which
the Participant is a party prior to the Vesting Date, the Participant shall vest
in a prorated portion of the Matched Performance Award (as detailed below) if
the applicable performance criteria are achieved, measured as of the date of the
Participant’s termination of service, multiplied by a fraction, the numerator of
which is the number of months of Participant’s service during the Performance
Period and the denominator of which is the total number of months in the
Performance Period. The vested portion of the Matched Performance Award shall be
settled in shares of Company Stock immediately following such termination.
Notwithstanding the foregoing, (i) if termination of the Participant’s service
occurs prior to the first anniversary of the Date of Grant, the 3-Year CAGR (as
defined in Exhibit A) will be determined as though the date of the Participant’s
termination of service is the one-year anniversary of the Date of Grant and (ii)
the Committee (or such individual or individuals authorized by the Committee)
may, in its discretion, exercise negative discretion to determine payout
achievement.  


(f) Termination of Service For Any Other Reason. Unless otherwise provided in an
individual agreement with the Participant, if the Participant terminates service
with the Company and its Subsidiaries prior to the Vesting Date for any reason
other than the reasons enumerated in Subparagraphs (a) through (e) above, the
Participant’s Matched Performance Award as of the date of termination shall be
forfeited.


5.Change in Control. In the event of a Change in Control prior to the Vesting
Date, the restrictions, deferral limitations, payment conditions, and forfeiture
conditions applicable to the Matched Performance Award shall lapse and the
Matched Performance Award shall be settled in shares of Company Stock
immediately prior to the Change in Control if the applicable performance
criteria are achieved, measured as of the date of the Change in Control.
Notwithstanding the foregoing, if the Change in Control occurs prior to the
first anniversary of

3



--------------------------------------------------------------------------------

Exhibit 10.276



the Date of Grant, the 3-Year CAGR will be determined based on an assumed
measurement period of one year. If the Matched Performance Award is not earned
in accordance with the provisions of this Section 5 as of the Change in Control,
the Matched Performance Award shall be immediately forfeited on the date of the
Change in Control.


6.Change in Control Definition. Notwithstanding anything to the contrary in the
Plan, for purposes of this Award Agreement, Change in Control means and shall be
deemed to have occurred upon the first of the following events to occur:
(a)
Any “Person” (as defined below) is or becomes the “beneficial owner”
(“Beneficial Owner”) within the meaning set forth in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its “Affiliates” (as defined in Rule 12b-2 promulgated under Section
12 of the Exchange Act)) representing 30% or more of the combined voting power
of the Company’s then outstanding securities, excluding any Person who becomes
such a Beneficial Owner in connection with a transaction described in clause (A)
of Subparagraph (c) below; or

(b)
The following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on the date hereof,
constitute the Board of Directors and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board of Directors or nomination for election by the Company’s shareholders
was approved or recommended by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on the date hereof or
whose appointment, election or nomination for election was previously so
approved or recommended; or

(c)
There is consummated a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation or other entity,
other than (A) a merger or consolidation which results in (i) the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
subsidiary of the Company, at least 60% of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation and (ii) the
individuals who comprise the Board of Directors immediately prior thereto
constituting immediately thereafter at least a majority of the board of
directors of the Company, the entity surviving such merger or


4



--------------------------------------------------------------------------------

Exhibit 10.276



consolidation or, if the Company or the entity surviving such merger is then a
subsidiary, the ultimate parent thereof, or (B) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company (not including in the securities Beneficially Owned
by such Person any securities acquired directly from the Company or its
Affiliates) representing 30% or more of the combined voting power of the
Company’s then outstanding securities; or
(d)
The shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(it being conclusively presumed that any sale or disposition is a sale or
disposition by the Company of all or substantially all of its assets if the
consummation of the sale or disposition is contingent upon approval by the
Company’s shareholders unless the Board of Directors expressly determines in
writing that such approval is required solely by reason of any relationship
between the Company and any other Person or an Affiliate of the Company and any
other Person), other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity (A) at least 60% of the
combined voting power of the voting securities of which are owned by
shareholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale or disposition and (B)
the majority of whose board of directors immediately following such sale or
disposition consists of individuals who comprise the Board of Directors
immediately prior thereto.

For purposes hereof, “Person” shall have the meaning given in Section 3(a)(9) of
the Exchange Act, as modified and used in Sections 13(d) and 15(d) thereof,
except that such term shall not include (i) the Company or any of its
subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company.


Notwithstanding the foregoing, (i) a “Change in Control” shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
Company Stock immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions and (ii) with respect to
any Award that constitutes a deferral of compensation subject to Section 409A of
the Code, no such Award shall become payable as a result of the occurrence of a
Change in Control unless such Change in Control also constitutes a change in the

5



--------------------------------------------------------------------------------

Exhibit 10.276



ownership or effective control of the Company or a change in ownership of a
substantial portion of the assets of the Company under Section 409A of the Code.


For the avoidance of doubt, any one or more of the above events may be effected
pursuant to (A) a takeover under Irish takeover rules; (B) acompromise or
arrangement under Chapter 1 of Part 9 of the Companies Act 2014 of the Republic
of Ireland or (C) Chapter 2 of Part 9 of the Companies Act 2014 of the Republic
of Ireland.


7.No Shareholder Rights Prior to Vesting. The Participant shall have no rights
of a shareholder (including the right to distributions or dividends) until
shares of Company Stock are issued pursuant to the terms of this Award
Agreement.


8.Matched Performance Award Agreement Subject to Plan. This Award Agreement is
made pursuant to all of the provisions of the Plan, which is incorporated herein
by this reference, and is intended, and shall be interpreted, in a manner to
comply therewith. In the event of any conflict between the provisions of this
Award Agreement and the provisions of the Plan, the provisions of the Plan shall
govern, except as expressly provided by Paragraph 6 of this Award Agreement.


9.No Rights to Continuation of Service. Nothing in the Plan or this Award
Agreement shall confer upon the Participant any right to continue in the employ
of the Company or any Subsidiary thereof or shall interfere with or restrict the
right of the Company or its shareholders (or of a Subsidiary or its
shareholders, as the case may be) to terminate the Participant’s service at any
time for any reason whatsoever, with or without Cause.


10.Tax Withholding. The Company shall be entitled to require a cash payment by
or on behalf of the Participant and/or to deduct from any Matched Performance
Award granted hereunder or other compensation payable to the Participant any
sums required by federal, state or local tax law to be withheld or to satisfy
any applicable payroll deductions with respect to the vesting of, lapse of
restrictions on, or payment of any Matched Performance Award.


11.Section 409A Compliance. The Matched Performance Award is intended to comply
with Code Section 409A to the extent subject thereto and shall be interpreted in
accordance with Code Section 409A and Department of Treasury regulations and
other interpretive guidance issued thereunder, including without limitation any
such regulations or other guidance that may be issued after the Date of Grant.
Notwithstanding any provision in the Plan or Award Agreement to the contrary, no
payment or distribution under this Award Agreement that constitutes an item of
deferred compensation under Code Section 409A and becomes payable by reason
of the Participant’s termination of service with the Company will be made to the
Participant until the Participant’s termination of service constitutes a
“separation from service” (as defined in Code Section 409A). For purposes of
this Award Agreement, each amount to be paid or benefit to be provided shall be
construed as a separate identified payment for purposes of Code Section 409A. If
a participant is a “specified employee” (as defined in

6



--------------------------------------------------------------------------------

Exhibit 10.276



Code Section 409A), then to the extent necessary to avoid the imposition of
taxes under Code Section 409A, such Participant shall not be entitled to any
payments upon a termination of his or her service until the earlier of: (i) the
expiration of the six (6)-month period measured from the date of such
Participant’s “separation from service” or (ii) the date of such Participant’s
death. Upon the expiration of the applicable waiting period set forth in the
preceding sentence, all payments and benefits deferred pursuant to this Section
11 (whether they would have otherwise been payable in a single lump sum or in
installments in the absence of such deferral) shall be paid to such Participant
in a lump sum as soon as practicable, but in no event later than sixty (60)
calendar days, following such expired period, and any remaining payments due
under this Award Agreement will be paid in accordance with the normal payment
dates specified for them herein.


12.Governing Law. This Award Agreement shall be governed by, interpreted under,
and construed and enforced in accordance with the internal laws, and not the
laws pertaining to conflicts or choice of laws, of the State of Delaware
applicable to agreements made and to be performed wholly within the State of
Delaware.


13.Binding on Successors. The terms of this Award Agreement shall be binding
upon the Participant and upon the Participant’s heirs, executors,
administrators, personal representatives, transferees, assignees and successors
in interest, and upon the Company and its successors and assignees, subject to
the terms of the Plan.


14.No Assignment. Notwithstanding anything to the contrary in this Award
Agreement, neither this Award Agreement nor any rights granted herein shall be
assignable by the Participant.


15.Necessary Acts. The Participant hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this Award Agreement, including but not limited to all acts
and documents related to compliance with federal and/or state securities and/or
tax laws and applicable Irish law.


16.Entire Matched Performance Award Agreement. This Award Agreement (including
Exhibit A) and the Plan contain the entire agreement and understanding among the
parties as to the subject matter hereof.


17.Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Paragraph.


18.Counterparts. This Award Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.


19.Notices. All notices and other communications under this Award Agreement
shall be in writing and shall be given by first class mail, certified or
registered with return receipt requested, and shall be deemed to have been duly
given three days after mailing to the respective parties named below:

7



--------------------------------------------------------------------------------

Exhibit 10.276





If to Company:    Endo International plc
c/o Endo Health Solutions Inc.
1400 Atwater Drive
Malvern, PA 19355
Attention: Treasurer


If to the Participant:    At the address on file with the Company.
                                         
Either party hereto may change such party’s address for notices by notice duly
given pursuant hereto.


20.Amendment. No amendment or modification hereof shall be valid unless it shall
be in writing and signed by all parties hereto.


21.Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Award Agreement. The Participant has read and understands the terms and
provisions thereof, and accepts the Matched Performance Award subject to all the
terms and conditions of the Plan and this Award Agreement.


22.No Compensation for Loss of Rights. The Participant hereby acknowledges that
under no circumstances will s/he, on ceasing to be an employee or director of
the Company or any of its Subsidiaries, be entitled to any compensation for any
loss of any right or benefit or prospective right or benefit under the Plan that
s/he might otherwise have enjoyed whether such compensation is claimed by way of
damages for wrongful dismissal or other breach of contract or by way of
compensation for loss of office or otherwise howsoever.


23.Severability. All the terms and provisions of this Award Agreement are
distinct and severable, and if any term or provision is held unenforceable,
illegal or void in whole or in part by any court, regulatory authority or other
competent authority it shall to that extent be deemed not to form part of this
Award Agreement, and the enforceability, legality and validity of the remainder
of this Award Agreement will not be affected; if any invalid, unenforceable or
illegal provision would be valid, enforceable or legal if some part of it were
deleted, the provision shall apply with whatever modification is necessary to
make it valid, enforceable and legal.


24.Data Protection. The Participant hereby acknowledges and consents to the
Company and any Subsidiary sharing and exchanging his/her information held in
order to administer and operate the Plan (including personal details, data
relating to participation, salary, taxation and employment and sensitive
personal data, e.g. data relating to physical or mental health, criminal
conviction or the alleged commission of offences) (the “Information”) and
providing the Company and/or the Subsidiary’s agents and/or third parties with
the Information for the administration and operation of the Plan and the
Participant further accepts that this may involve the Information being sent to
a country outside the country in which the Participant provides services
including to a country which may not have the same level of data protection

8



--------------------------------------------------------------------------------

Exhibit 10.276



laws as his/her home country. The Participant acknowledges that s/he has the
right to request a list of the names and addresses of any potential recipients
of the Information and to review and correct the Information by contacting
his/her local human resources representative. The Participant acknowledges that
the collection, processing and transfer of the Information is important to Plan
administration and that failure to consent to same may prohibit participation in
the Plan.
25.Additional Matters.    This Award Agreement is intended to comply with the
applicable laws of any country or jurisdiction where the Matched Performance
Award is granted under the Plan, and all provisions hereof shall be construed in
a manner to so comply. The following provisions apply to Participants providing
services in the country noted:


Canada:


Section 4 above shall be amended to add the following language at the end
thereof as a new sub-section (g):


(g)    The Participant’s date of termination of service shall be the
Participant’s last day of active service with the Company and its Subsidiaries
and shall not include any period of statutory, contractual or common law
reasonable notice or any period of deemed employment or salary continuance.


Section 10 above shall be deleted in its entirety and replaced with the
following language:


The Company shall be entitled to receive either a cash payment by or on behalf
of the Participant or a sufficient amount of the proceeds from the sale of
Company Stock to be acquired pursuant to this Award Agreement by the
Participant’s delivery to the Company of an assignment of such proceeds and an
authorization to the broker or selling agent to pay that amount to the Company
and to effect such sale at the time of exercise or other delivery of shares of
Company Stock for any sums required by federal, state or local tax law to be
withheld or to satisfy any applicable payroll deductions with respect to the
vesting of, lapse of restrictions on, or payment of any Matched Performance
Award.


India:


As used herein, “Participant” shall have the meaning set forth in the Plan,
except the term shall not include consultants of any Subsidiary in India.


Section 4(b) shall be deleted in its entirety and replaced with the following
language:


Termination of Service On Account of Death. Upon termination of a Participant’s
service on account of death prior to the Vesting Date, the Participant’s Matched
Performance Award shall vest as of the date of such termination of service on
his

9



--------------------------------------------------------------------------------

Exhibit 10.276



legal heirs or nominee and shall be settled in shares of Company Stock for the
benefit of the Participant’s estate no later than the end of the calendar year
in which the Participant’s death occurs or, if later, by the fifteenth day of
the third calendar month following the Participant’s death.


Section 4(c) shall be deleted in its entirety and replaced with the following
language:


Termination of Service On Account of Voluntary Retirement with Consent of
Company. In the event of the Participant’s voluntary Retirement with the consent
of the Company prior to the Vesting Date, the Participant’s Matched Performance
Award shall vest on the date of termination of service, subject to the
fulfilment of the performance conditions specified in Exhibit A.


Section 4(d) shall be deleted in its entirety and replaced with the following
language:


Disability. If the Participant incurs a Disability that also constitutes a
“disability” within the meaning of Section 409A of the Code prior to the Vesting
Date, the Participant’s Matched Performance Award shall continue to be eligible
to vest in accordance with the performance-based vesting conditions set forth on
Exhibit A hereto, provided such Disability does not result in termination of
service. In the event of termination of service, the unvested Matched
Performance Award shall vest in him on the date of termination.


Section 10 shall be deleted in its entirety and replaced with the following
language:


Tax Withholding: The Subsidiary under whose payroll the Participant is
registered shall have the right to deduct or withhold from the Matched
Performance Award or payroll of the Participant an amount sufficient to satisfy
income taxes required by law to be withheld with respect to the vesting of,
lapse of restrictions on, or payment of any Matched Performance Award or to
satisfy any applicable payroll deductions. The obligations of the Company under
this Award Agreement will be conditioned on such arrangement and the Company or
such Subsidiary will, to the extent permitted by law, have the right to deduct
any such taxes from any payment of any kind otherwise due to the Participant.


Section 13 shall be amended to delete the term “transferee”.


Section 14 shall be deleted in its entirety and replaced with the following
language:


No Assignment. Notwithstanding anything to the contrary in this Award Agreement,
but subject to the assignment of the Matched Performance Award upon death of the
Participant, neither this Award Agreement nor any rights granted herein shall be
assignable by the Participant.


Section 15 shall be deleted in its entirety and replaced with the following
language:

10



--------------------------------------------------------------------------------

Exhibit 10.276





Necessary Acts. The Participant hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this Award Agreement, including but not limited to all acts
and documents related to compliance with federal and/or state securities and/or
tax laws and applicable Indian law. The rights and interests of the Participant
under the Award Agreement shall be subject to compliance under the Foreign
Exchange Management Act, 1999 and the related rules thereto.


Ireland:


Section 4(c) above shall be deleted and be of no force and effect.


Section 13 above shall be amended to delete the words “transferees, assignees”
therefrom.


Section 14 above shall be deleted in its entirety and replaced with the
following language:


No Assignment or Transfer. Notwithstanding anything to the contrary in this
Award Agreement, neither this Award Agreement nor any rights granted herein
shall be assignable by the Participant. Neither this Award Agreement nor any
rights granted herein shall be transferable by the Participant in any
circumstances, except on the death of the Participant.
Mexico:


Section 10 above shall be deleted and be of no force and effect.


Section 21 above shall be amended to add the following language:


The Matched Performance Award shall not become part of the Participant’s salary
or compensation, nor an acquired right, since it is not intended to compensate
the Participant for his/her services to his/her employer but to be part of a
global employee retention plan implemented by the Company. Therefore, the Plan,
or the right of the Participant to receive any awards pursuant to the Plan, may
be modified or terminated at any time. In addition, the value of such Matched
Performance Awards will not be considered at any time for purposes of the
Participant’s severance calculations.


South Africa:


Section 10 above shall be amended to include the sentence in bold:


Tax Withholding. The Company and/or the Participant’s employer shall be entitled
to require a cash payment by or on behalf of the Participant and/or to deduct
from any Matched Performance Award granted hereunder of compensation payable to
the Participant and/or from any other compensation payable to the

11



--------------------------------------------------------------------------------

Exhibit 10.276



Participant any sums required by federal, state or local tax law to be withheld
or to satisfy any applicable payroll deductions with respect to the vesting of,
lapse of restrictions on, or payment of any Matched Performance Award.


Section 15 above shall be amended to include the sentence in bold:


Necessary Acts. The Participant hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this Award Agreement, including but not limited to all acts
and documents related to compliance with federal and/or state securities and/or
tax laws and applicable Irish law. Participant’s participation in terms of this
Award Agreement is subject to compliance by the Participant with all applicable
South African exchange control laws and rules.


Section 21 above shall be amended to add the following provisions:


This Matched Performance Award contains no promise of any future awards. In
other words, by the Participant’s signature below, he/she agrees that he/she
will have no entitlement or claim to, or expectation of, receiving further
awards on the basis of this Matched Performance Award or previous awards.


The Matched Performance Award shall not constitute part of the Participant’s
terms and conditions of employment, including without limitation his/her
remuneration, nor an acquired right, since it is not intended to compensate the
Participant for his/her services to his/her employer. Therefore, the Plan, or
the right of the Participant to receive awards pursuant to the Plan, may be
amended, supplemented, substituted or terminated at any time. In addition, the
value of such Matched Performance Awards will not be considered at any time for
purposes of calculating any leave pay, notice pay, severance pay or compensation
or the like, which may be due or awarded to the Participant.


United Kingdom:


As used herein, “Cause” shall have the meaning set forth in the Plan and, with
respect to any Participant who is a party to an employment agreement with the
Company, the definition of “Cause” shall include any circumstances in which the
Company may terminate the Participant’s employment agreement without notice in
accordance with its terms.


As used herein, “Disability” shall mean the Participant's inability to, solely
because of injury or physical or mental illness: (i) perform the material duties
of his or her regular occupation and (ii) earn 80% or more of his or her base
salary or wages in respect of his or her regular occupation, for a period that
lasts or can reasonably be expected to last for a continuous period of 12
months.


Section 4(c) above shall be deleted and be of no force and effect.



12



--------------------------------------------------------------------------------

Exhibit 10.276



Section 10 above shall be deleted in its entirety and replaced with the
following:


Tax Liabilities. The Participant irrevocably agrees (A) to pay, or enter into
arrangements to the satisfaction of the Company to pay, to the Company, the
Participant’s employer or former employer (as appropriate) the amount of any Tax
Liability, (B) that the Company, the Participant’s employer or former employer
(as appropriate) may, if it so elects by written notice to the Participant,
recover the whole or any part of any Employer NICs from the Participant, (C)
that the Participant shall, promptly upon being requested to do so by the
Company, the Participant’s employer or former employer (as appropriate), elect
(using a form approved by HM Revenue & Customs) that the whole or any part of
the liability for Employer NICs shall be transferred to the Participant, (D) to
enter into a joint election, under section 431(1) or 431(2) of the Income Tax
(Earnings & Pensions) Act 2003 (“ITEPA”), in respect of the Company Stock
delivered pursuant to a Matched Performance Award, if required to do so by the
Company, the Participant’s employer or former employer, before, on or within 14
days after any date of delivery of such Company Stock. For the purposes of this
section the following capitalized terms shall have the meanings set out below:


“Employer NICs”: any secondary class 1 (employer) national insurance
contributions that the Company or any employer (or former employer) of the
Participant is liable to pay as a result of any Taxable Event (or which that
person would be liable to pay in the absence of an election of the type referred
to in (C) above) and that may be lawfully recovered from the Participant.


“Taxable Event”: any event or circumstance that gives rise to a liability for
the Participant to pay income tax and national insurance contributions or either
of them in respect of: (a) the Matched Performance Award, including its
assignment or surrender for consideration, or the receipt of any benefit in
connection with it; (b) any shares (or other securities or assets): (i)
earmarked or held to satisfy the Matched Performance Award; (ii) acquired
pursuant to the Matched Performance Award; or (iv) acquired in consideration of
the assignment or surrender of the Matched Performance Award; (c) any securities
(or other assets) acquired or earmarked as a result of holding shares (or other
securities or assets) mentioned in (b); or (d) any amount due in respect of
assets within (a) to (c) above and not made good by the Participant within the
time limit specified in section 222 ITEPA.


“Tax Liability”: the total of (a) any income tax and primary class 1 (employee)
national insurance contributions that any employer (or former employer) of the
Participant is liable to account for (or reasonably believes it is liable to
account for) as a result of any Taxable Event; and (b) any Employer NICs that
any employer (or former employer) of the Participant is liable to pay (or
reasonably believes it is liable to pay) as a result of any Taxable Event and
that can be recovered lawfully from the Participant.

13



--------------------------------------------------------------------------------

Exhibit 10.276





Section 22 above shall be replaced by:


Nothing contained in the Plan or this Matched Performance Award shall form part
of the Participant’s contract of employment. The Participant hereby acknowledges
that under no circumstances will s/he, on ceasing to be an employee or director
of or otherwise engaged by the Company or any of its Subsidiaries for any reason
(including as a result of a repudiatory breach of contract by the Company or any
of its Subsidiaries), be entitled to any compensation for any loss of any right
or benefit or prospective right or benefit under the Plan that s/he might
otherwise have enjoyed whether such compensation is claimed by way of damages
for wrongful dismissal or other breach of contract or by way of compensation for
loss of office or otherwise howsoever. By signing this Matched Performance Award
the Participant shall be deemed irrevocably to have waived any such entitlement.

14



--------------------------------------------------------------------------------

Exhibit 10.276







IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the date set forth above.


ENDO INTERNATIONAL PLC
 



By:
 
Name:
Rajiv De Silva
Title:
President & Chief Executive Officer







PARTICIPANT
 
 
 
 
Signature
 
 
 
Print Name:
 
 






15



--------------------------------------------------------------------------------

Exhibit 10.276



EXHIBIT A


The Participant will be entitled to receive a number of shares of Company Stock
as of the Vesting Date, equal to a multiple of the Matched Performance Award
based on the 3-Year CAGR (as defined below) for the Performance Period:


3-Year CAGR
Multiple Applicable to the Matched Performance Award
Required Per Share Price
(30-Day Avg.)
10% and above
1
$[ ]
Below 10%
0
Less than $[ ]

“3-Year CAGR” shall mean the three-year compounded annual growth rate (CAGR) of
the Company Stock, which will be determined based on the appreciation of the Per
Share Price during the Performance Period, plus any dividends paid on the shares
of Company Stock during the Performance Period.
“Per Share Price” shall mean the average of the closing prices of shares of
Company Stock (on the national securities exchange on which the Company Stock is
principally traded) during the thirty (30) consecutive trading days ending on
the day prior to the applicable measurement date.


The determination of the 3-Year CAGR will be made in the sole discretion of the
Committee (or such individuals or entity designated by the Committee), after the
end of the Performance Period once the applicable year-end audit is available.
The Committee has discretion to accelerate the vesting of all or a portion of
the Participant’s Matched Performance Award based upon the overall performance
of the Company and/or the Participant or based upon any change in business
conditions, provided that the exercise of such discretion would not cause a
Matched Performance Award that would otherwise be deducible as
“performance-based” compensation within the meaning of Section 162(m) of the
Code to become non-deductible.



16

